Citation Nr: 1701298	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  15-33 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for essential thrombocytosis, to include as due to herbicide exposure, claimed as blood platelets, as a substitute claimant.


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1962 until June 1983, including in the Republic of Vietnam from January 1967 to August 1968 and again from November 1970 to November 1971.  The Veteran died in October 2014.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2014 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned that disability an initial rating of 30 percent, and denied service connection for blood platelets as due to herbicide exposure.  

The Veteran filed a Notice of Disagreement (NOD) in June 2014, but died before receiving a Statement of the Case (SOC) and perfecting his appeal.  VA was notified of the Veteran's death in November 2014 and received the appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits for a Surviving Spouse or Child in April 2015.  In the letter to the appellant accompanying the July 2015 Statement of the Case, the RO informed the appellant that she had been substituted for the Veteran in this case.  The appellant perfected the appeal in August 2015 and the claim was certified to the Board in December 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service connected PTSD was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions recent events).

2.  The Veteran's thrombocytopenia, claimed as blood platelets, did not have onset during service, did not manifest within one year of separation from active service, and was not caused by his active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for service connection for thrombocytopenia, claimed as blood platelets, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.152, 3.159, 3.326 (2016).

The Veteran's claim was filed as a Fully Developed Claim pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a Fully Developed Claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA Medical Centers, which will be obtained by VA.  In certain circumstances, additional development, including obtaining additional records and providing a veteran with a VA examination, may still be required prior to the adjudication of the claim.  The Fully Developed Claim form includes notice to veterans of what evidence is required to substantiate a claim for service connection, a veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings and effective dates.  Thus, the Board finds that the duty to notify has been satisfied. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are service personnel records.  As explained later in the instant document, VA has no duty to obtain any additional medical opinion in this case.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.



Merits

Entitlement to an Initial Rating in Excess of 30 Percent for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has explained that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

Under the General Rating Formula for Mental Disorders, a 30 percent evaluation for PTSD will be assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, without routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent evaluation for PTSD is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The criteria for a 70 percent evaluation are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)  Id.  

The criteria for a 100 percent evaluation are as follows:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id

The record includes the VA examination report, VA outpatient treatment records, and lay statements from the Veteran and his wife.  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's psychiatric disability.

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to an initial disability rating in excess of 30 percent for his PTSD for any part of the period on appeal.

Initially, the Board observes that the record on appeal demonstrates that, in addition to the Veteran's service-connected PTSD, he has also been diagnosed with depression.  See May 2014 VA examination report.  Unlike the Veteran's PTSD, service connection has not been established for his depression.  During the May 2014 examination, the examiner noted that the Veteran's depression "is likely due to medical conditions.  Specifically, he's had five strokes in the past few years which have caused him to lose some physical functioning."  When asked whether it was possible to differentiate between the symptoms attributable to PTSD versus the symptoms attributable to his depression, the examiner responded that it was not possible to differentiate what portion of each symptom is attributable to each diagnosis because there was significant overlap between depressive symptoms and depression is also a PTSD symptom.  As noted above, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2008); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  In essence, the examiner appears to indicate that the Veteran's psychiatric symptoms could be associated with both these disorders.  As such, the Board will consider the Veteran's psychiatric symptoms as depicted by the evidence as a whole in rating the service connected PTSD, unless clearly attributed to the other nonservice connected disorder.

The Board finds that, in this case, the clinical evidence more closely approximates the criteria for the 30 percent rating than it does the criteria for one of the higher ratings.  The Veteran's PTSD symptoms included depressed mood, anxiety, and chronic sleep impairment.

VA afforded the Veteran a VA psychiatric examination in May 2014, at which time the VA examiner determined that the Veteran's level of occupational and social impairment was due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner observed that, during the examination, the Veteran was tearful and his wife (the appellant) attended the examination and assisted with the interview.  Regarding his personal life, the Veteran reported growing up in Alabama in an "intact" family with a positive childhood.  At the time of the examination, the Veteran reported taking no psychotropic medications and no alcohol use in the previous 22 years.  The VA examiner noted the Veteran was capable of managing his financial affairs.  The examiner also noted that he reviewed the VA claims file.

The claims file did not include VA or private treatment records for the Veteran's PTSD other than the VA examination, and there is no indication in the record that the Veteran was receiving treatment for this disorder.

There is no question that the Veteran's psychiatric disability caused a degree of impairment that impacted his daily life.  However, the Veteran has not exhibited symptoms such as flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, and impairment of short- and long-term memory.  In this regard, the VA examiner noted that the Veteran symptoms included depressed mood, anxiety, and chronic sleep impairment and that there were no other symptoms attributable to PTSD not listed above.  In June 2014, the appellant submitted a letter which again described her husband's stressors and his sleep impairment and stated that the Veteran's PTSD did not seem to affect him until his later years.  Despite these symptoms, the evidence does not show that the Veteran exhibited symptoms of like kind to those reflected by a 50 percent rating, such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; and impaired judgment.

As such, the most probative evidence of record shows symptoms and resulting impairment that corresponds more closely with the criteria required for the assignment of a 30 percent disability rating.  The record does not support the assignment of a disability rating in excess of 30 percent for the Veteran's service-connected psychiatric disorder throughout the claim period.  Therefore, the Board finds that the criteria for a 50 percent schedular disability rating have not been met.


Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the Agency of Original Jurisdiction (AOJ) refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extraschedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's PTSD primarily manifested by depression, anxiety, and sleep impairment.  These symptoms and the type of resulting functional impairment described by the Veteran and the appellant are contemplated in the rating criteria.  Moreover, the symptoms listed in the rating schedule do not form an exhaustive list and here there are no symptoms of like kind to those listed.  There is no symptomatology or level of impairment shown to have been suffered by the Veteran with regard to his service-connected psychiatric disorder that is not reasonably contemplated by the regular schedular criteria.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by the Veteran or appellant or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  It has not been shown or suggested that gainful employment was precluded during the Veteran's lifetime due to his PTSD.  The record reflects that the Veteran completed a GED, held a Bachelor's Degree in Education, and worked as a teacher of auto mechanics for 21 years before retiring.  While there may have been possible effects on his employment, there is no indication that his PTSD had a significant effect on his employment.  Furthermore, neither the Veteran nor the appellant contended that the Veteran was unable to obtain or maintain employment as a result of his psychiatric disorder.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to the Veteran's increased rating claim for PTSD, and thus the Board finds it unnecessary to consider entitlement at this juncture. 


Service Connection for Essential Thrombocytosis, to include as due to herbicide exposure

The appellant contends that service connection is warranted for essential thrombocytosis, claimed as blood platelets, based on the Veteran's herbicide exposure during his service in Vietnam.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including purpura idiopathic, hemorrhagic, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If one of the listed chronic diseases is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemia (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Essential thrombocythemia is not subject to this presumption.  Id.

The Federal Circuit has held that when a claimed disorder is not warranted on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board also notes that VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b) (West 2014); Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Veteran himself submitted a statement in June 2014 stating that he was not diagnosed with essential thrombocythemia until 2006, after experiencing his first stroke, and fully believes that his condition "was caused by the chemicals sprayed in Vietnam."

The Veteran's private treatment records show that, in February 2006, he was diagnosed with thrombocytosis and may have displayed early manifestation of essential thrombocythemia.  The Veteran's private physician wrote to the referring physician that the thrombocytosis was of unclear etiology.  See Letter from Dr. Dang to Dr. Barnes, February 2006.  In February 2014, approximately eight years later, the Veteran's private physician saw the Veteran for a follow-up appointment and noted that the Veteran's platelet count had worsened.  A current disability is therefore established.  The Veteran's service personnel records reflect that he served in the Republic of Vietnam during the Vietnam Era and specifically from January 1967 to August 1968 and again from November 1970 to November 1971.  Herbicide exposure is therefore presumed.

Essential thrombocythemia is not among the diseases for which the Secretary has determined that presumptive service connection is warranted based on herbicide exposure.  See 38 C.F.R. § 3.309(e) (2016).  The Board also notes that the evidence does not indicate, nor does the Veteran contend, that symptoms of his essential thrombocythemia manifested within one year of his separation from service.  Thus, there is no basis in the record of VA's regulations to presume service connection for the Veteran's essential thrombocythemia. 

With respect to whether the Veteran's essential thrombocythemia is directly related to his military service, the record does not contain any competent evidence that the Veteran's essential thrombocythemia was present in service or caused by service, including by exposure to herbicide agents.  There is no lay or medical evidence showing that his disorder manifested within one year of his military service.

In addition, the post-service medical evidence of record reflects that the Veteran received treatment for his essential thrombocythemia, as well as other health-related issues.  The only evidence of record suggesting a link or nexus between the Veteran's essential thrombocythemia and his military service, including his in-service exposure to herbicide agents, comes from a letter dated in May 2014 written by his private physician which stated that his essential thrombocythemia could conceivably be caused by exposure to Agent Orange.  See Letter from Dr. Dang, May 30, 2014.  The Board has considered this statement, including whether it satisfies the "indication of an association" element to trigger the need for a medical opinion.  The Board concludes, that under the facts of this case, it does not.  Dr. Dang's statement goes to the outer boundaries of speculation.  He did not state merely that exposure to herbicides could have caused the condition.  He prefaced that with that it is conceivable that it could have caused the condition.  It is difficult to imagine a situation where it is not conceivable that some event or exposure could result in some other event, such as a medical condition.  The statement falls does not reach the threshold, low though the threshold is, of an indication of an association between the Veteran's thrombocythemia and exposure to Agent Orange during his service.  

The Board has considered the statements of the Veteran asserting that his essential thrombocythemia is related to his herbicide exposure in service.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In sum, the evidence of record fails to demonstrate that the Veteran's essential thrombocythemia was first diagnosed in service, or within one year of service discharge, or was otherwise caused by service, to include exposure to Agent Orange.  Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for essential thrombocythemia.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for essential thrombocythemia is not warranted.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.

Entitlement to service connection for essential thrombocythemia, claimed as blood platelets is denied



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


